OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 October 2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) filed 08 July 2020 have been considered by the Examiner.

Examiner’s Note
The Examiner notes that any rejection previously set forth in the Final Office Action filed 22 July 2020 (hereinafter “Final Office Action”) and not repeated herein are overcome and hereby withdrawn.

Response to Amendment
The Amendment filed 22 October 2020 has been entered. Claims 17 and 21 have been canceled. As such, claims 1-3, 5-7, 10, 11, 13, 14, 16, and 18-20 remain pending, under consideration, and have been examined on the merits. 
Applicant’s amendments to the claims have overcome each and every rejection of the claims previously set forth under 35 U.S.C. 103 in the Final Office Action. As such, the 35 U.S.C. 103 rejections have been withdrawn.
However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5-7, 10, 11, 13, 14, 16, and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “from greater than 0 to 2.0 parts by mass of sulfur” does not find written description support in Applicant’s specification as filed 09 January 2018 (hereinafter “Applicant’s specification”). The only instance of an amount of sulfur included in the composition in the specification is Table 2, where sulfur is included not provide support for the claimed range of greater than 0 to 2.0 parts. 
For examination on the merits, the Examiner is interpreting claim 1 as-written, that is, to read as “from greater than 0 to 2.0 parts by mass sulfur”. However, the Examiner suggests amending the claim to recite “0.5 parts by mass of sulfur” in order to overcome the 112(a) rejection. 
Claims 2, 3, 5-7, 10, 11, 13, 14, 16, and 18-20 are rejected for depending upon claim 1 which fails to comply with the written description requirement. 
Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-7, 10, 11, 13, 14, 16, and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claim 1, the limitation “the composition comprising from 20 to 45 parts by mass of aluminum hydroxide, from greater than 0 to 2.0 parts by mass of sulfur and not less than 85 parts by mass of a carbon black, per 100 parts by mass of a rubber component…” is indefinite, as it is unclear whether each of the recited component amounts (of the aluminum hydroxide, sulfur, and carbon black, respectively) are relative to 100 parts by mass of the rubber component, or if only the carbon black is relative to 
For examination on the merits, the Examiner is interpreting claim 1 where each of the respective amounts of aluminum hydroxide, sulfur, and carbon are relative to 100 parts by mass of the rubber component. Specifically, the Examiner is interpreting claim 1 to read as “the composition comprising a rubber component, aluminum hydroxide, a sulfur, and a carbon black, where the aluminum hydroxide is included in an amount of 20 to 45 parts by mass per 100 parts by mass of the rubber component, the sulfur is included in an amount of greater than 0 to 2.0 parts by mass per 100 parts by mass of the rubber component, and the carbon black is included in an amount greater than 85 parts by mass per 100 parts by mass of the rubber component, where said rubber component contains at least chloroprene rubber, a content of the chloroprene rubber being not less than 85 parts by mass per 100 parts by mass of the rubber component”. The Examiner suggest amending the claim based on the foregoing interpretation in order to overcome the indefiniteness issue. 
Claims 2, 3, 5-7, 10, 11, 13, 14, 16, and 18-20 are rejected for depending upon indefinite claim 1. 
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2005/0203241; “Ikeda”) (newly cited) in view of Forste et al. (US 5,280,083; “Forste”) (previously cited).
Regarding claim 1, Ikeda discloses a rubber composition which is vulcanized (i.e., crosslinked) and molded into a product, including hoses such as automotive radiator hoses [Abstract; 0002, 0004, 0008, 0009, 0020, 0033, 0034, 0052]. The rubber composition comprises a (rubber) polymer, of which is, inter alia, chloroprene rubber (CR), which may be used alone or in combination with other rubber polymers [0021]. The rubber composition also comprises a carbon black, in an amount of 50 to 150 parts by weight per 100 parts by weight of the rubber polymer [0022, 0023] (hereinafter, “relative to 100 parts by weight of the rubber polymer” will be referred to as “phr”, as is commonly recognized by one of ordinary skill in the art as ‘parts per hundred rubber’). The rubber composition also comprises sulfur as a vulcanizing agent, in an amount of 0.3 to 10 phr [0028, 0029]. The aforesaid amounts of carbon black and sulfur, respectively, overlap and therefore render prima facie obvious the claimed amounts of not less than 85 phr and greater than 0 to 2.0 phr, respectively (see MPEP 2144.05(I)). 
Ikeda is silent regarding the rubber composition including 20 to 45 phr aluminum hydroxide. 
Forste discloses a rubber composition which can be vulcanized, suitable for forming hoses, including hydraulic hoses, as well as gaskets, seals, and other industrial products [Abstract; col 2, 2-6]. The rubber composition is a halogen-containing rubber composition that comprises, inter alia, a chlorine-containing or (poly)chloroprene rubber as the rubber component [Abstract; col 1, 59-60]. Forste discloses that the rubber composition can include carbon black, in an amount of 5 to 200 phr [col 2, 37-39, 43]. Forste teaches that the rubber composition includes a fire-retardant (hereinafter interchangeably “flame-retardant”), in an amount of 1 to 200 phr, said fire-retardant being, inter alia, aluminum hydroxide [col 2, 40-43, 49-51; col 3, 13-14]. As such, Forste reasonably teaches that it was known in the art before the effective filing date of the invention to include aluminum hydroxide in chloroprene rubber-based rubber 
Ikeda and Forste are both directed toward vulcanized rubber compositions based on chloroprene rubber, which include relatively large amounts of carbon black, where the rubber compositions are formed into hoses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included 1 to 200 phr of aluminum hydroxide, taught by Forste, in the rubber composition of Ikeda, in order to impart fire retardancy to the rubber composition and hose formed therefrom. Additionally or alternatively, it would have been obvious to have done so as the aluminum hydroxide and amount thereof would have been recognized within the art as suitable for imparting fire retardancy to chloroprene rubber compositions which are formed into hoses (see MPEP 2144.07).  
The rubber composition of modified Ikeda would have comprised all of the features/components set forth above, and would have further comprised 1 to 200 phr aluminum hydroxide, where said amount range of aluminum hydroxide overlaps and therefore renders prima facie obvious the claimed range of 20 to 45 phr (see MPEP 2144.05(I)). With respect to the phrase in the preamble of claim 1 reciting that the rubber composition is “for a flame-retardant hose”, it is noted that MPEP 2111.02(II) sets forth that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. During examination, statements in the preamble must 
It is clear that the aforesaid phrase is an intended use of the rubber composition which does not impart any structural limitation to the claim. Given that modified Ikeda discloses that the rubber composition is formed into a hose, includes the fire-retardant aluminum hydroxide, and further, reads on all of the components of the rubber composition as defined by claim 1, it is clear that the rubber composition of modified Ikeda is capable of the intended use and that the intended use in the preamble does not result in a structural difference between the claimed rubber composition and that of modified Ikeda. As such, all of the limitations of claim 1 are read on. 
Regarding claim 5, as set forth above, the rubber composition of modified Ikeda includes 50 to 150 phr carbon black, of which overlaps and therefore renders prima facie obvious the claimed range of not less than 85 and not greater than 90 phr (see MPEP 2144.05(I)). 
Regarding claim 7, as set forth above, the rubber composition of modified Ikeda, of which includes aluminum hydroxide as a flame-retardant, is formed into a hose, of which reads on the claimed “flame-retardant hose comprising a rubber layer formed using the rubber composition for a flame-retardant hose described in claim 1”.
Regarding claims 18 and 20, as set forth above, the rubber composition of modified Ikeda includes 1 to 200 phr aluminum hydroxide, of which overlaps and therefore renders prima facie obvious the claimed ranges of 26 to 45 phr (claim 18) and 20 to 27 phr (claim 20)
Regarding claim 19, as set forth above, the rubber composition of modified Ikeda includes 50 to 150 phr carbon black, and 1 to 200 phr aluminum hydroxide, where the aforesaid components and amount ranges thereof define an implicit ratio of aluminum hydroxide to carbon black of 0.0067 to 4, of which overlaps and therefore renders prima facie obvious the claimed range of 0.36 to 0.70 (see MPEP 2144.05(I)).

Claims 2, 3, 6, 10, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Forste as applied to claim 1 above, and further in view of Tsunenishi (US 2018/0142090; “Tsunenishi”) (previously cited).
Regarding claims 2, 3, 6, 10, 11, 13, 14, and 16, the rejection of claim 1 under 35 U.S.C. 103, set forth above, details the rubber composition of modified Ikeda. As set forth above, Ikeda discloses that the chloroprene rubber may be blended with other rubber polymers (to define the rubber polymer component), with disclosed non-limiting examples including diene rubbers [0021]; as well as discloses that the rubber composition can include additives/fillers [0027, 0028]. Additionally, Ikeda discloses that the hose may be extrusion molded [0033].
Ikeda is silent regarding the rubber composition including 25 to 100 phr silica; and is also silent regarding the rubber polymer (component) including a diene rubber, specifically styrene-butadiene rubber, in addition to the chloroprene rubber. 
Tsunenishi discloses a rubber composition for a hose, said composition exhibiting flame retardancy [Abstract; 0001, 0010-0012, 0143]. Tsunenishi teaches that the rubber composition includes a rubber component comprising chloroprene rubber, in addition to styrene-butadiene rubber, where the inclusion of the styrene-butadiene 
Tsunenishi also teaches that the rubber composition includes silica, in an amount of 5 to 25 phr, which improves the flame retardancy, improves processability (of extrusion), and aides in maintaining the abrasion resistance [0081, 0082, 0085, 0086]. 
Ikeda and Tsunenishi are both directed toward chloroprene-based rubber compositions which are extruded into hoses.
Ikeda, Forste, and Tsunenishi are all directed toward chloroprene-based rubber compositions which are extruded into hoses. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included 5 to 25 phr silica, taught by Tsunenishi, in the rubber composition of modified Ikeda, in order to improve the flame retardancy, improve extrusion processability, and/or help maintain the abrasion resistance of the composition/hose. 
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have blended the chloroprene rubber of Ikeda with styrene-butadiene rubber, utilizing respective amounts of greater than 60 parts by weight (chloroprene rubber) and less than 40 parts by weight (styrene-butadiene rubber), on a 100 parts by weight total rubber polymer (component) basis, taught by Tsunenishi, in order to improve the processability of the composition/hose, including the dimensional stability of extrusion and the extruded surface (i.e., surface of rubber hose) characteristics, and/or to improve the abrasion resistance of the composition/hose. 
The rubber composition of modified Ikeda would have comprised all of the features/components set forth above, and would have further comprised 5 to 25 phr silica, and where the rubber component/polymer, on a 100 parts by weight basis, would have included 60 parts by weight or more of chloroprene rubber and 40 parts by weight or less of styrene-butadiene rubber, where the aforesaid amount range of chloroprene rubber overlaps and therefore renders prima facie obvious the claimed range of not less than 85 parts by mass per 100 parts by mass of the rubber component (claim 1) (see MPEP 2144.05(I)); where the styrene-butadiene rubber reads on the limitations of claims 2 and 3; where the aforesaid amount range of silica reads on the limitations of claims 6, 13, 14, and 16; and where the amount of carbon black, from 50 to 150 phr, overlaps and therefore renders prima facie obvious the claimed range of not less than 85 phr and not more than 90 phr (claims 10 and 11) (see MPEP 2144.05(I)). 

Claims 1, 2, 5, 7, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 2008/0202619; “Hirai”) (previously cited) in view of Forste.
Regarding claims 1 and 2, Hirai discloses a rubber composition that is formed into an automotive non-water liquid delivery hose, such as a vacuum brake hose, a fuel hose, an oil hose, and the like, the rubber composition constituting a layer of said hose [Abstract; 0002, 0004, 0051-0054]. The rubber composition comprises a rubber component including 75 to 97 parts by mass of chloroprene rubber and from 3 to 25 parts by mass of ethylene-propylene-diene terpolymer (“EPDM”), the total being 100 parts [0010, 0017, 0018, 0023]. The amount of chloroprene rubber present in the rubber component overlaps and therefore renders prima facie obvious the claimed range of not less than 85 parts by mass per 100 parts by mass of the rubber component (see MPEP 2144.05(I)). The EPDM reads on the diene rubber other than chloroprene recited in claim 2. Hirai discloses that the rubber composition includes a reinforcing material that is carbon black [0024], in an amount of 20 to 150 phr [0037]. The aforesaid carbon black range overlaps and therefore renders prima facie obvious the clamed range of not less than 85 phr (see MPEP 2144.05(I)). Additionally, Hirai discloses that the rubber composition may include a fire-retardant such as aluminum hydroxide, as well as a silica filler [0024]. 
Furthermore, with respect to the limitation in claim 1 of the rubber composition including “from greater than 0 to 2.0 parts by mass of a sulfur” (emphasis added), it is noted that neither the claims, nor Applicant’s specification, set forth what constitutes “a sulfur” or what said limitation is intended to encompass. In other words, the aforesaid prima facie obvious the aforesaid claimed range (see MPEP 2144.05(I)). 
Hirai is silent regarding the amount of aluminum hydroxide included in the rubber composition. 
Forste discloses a rubber composition which can be vulcanized, suitable for forming hoses, including hydraulic hoses, as well as gaskets, seals, and other industrial products [Abstract; col 2, 2-6]. The rubber composition is a halogen-containing rubber composition that comprises, inter alia, a chlorine-containing or (poly)chloroprene rubber as the rubber component [Abstract; col 1, 59-60]. Forste discloses that the rubber composition can include carbon black, in an amount of 5 to 200 phr [col 2, 37-39, 43]. Forste teaches that the rubber composition includes a fire-retardant, in an amount of 1 to 200 phr, said fire-retardant being, inter alia, aluminum hydroxide [col 2, 40-43, 49-51; col 3, 13-14]. As such, Forste reasonably teaches that it was known in the art before the effective filing date of the invention to include aluminum hydroxide in chloroprene 
Hirai and Forste are both directed toward flame-retardant, chloroprene rubber compositions that contain aluminum hydroxide (as the flame-retardant) and carbon black, said rubber compositions being formed into hoses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized 1 to 200 phr, taught by Forste, of the aluminum hydroxide included in the rubber composition of Hirai, as the aluminum hydroxide and amount thereof would have been recognized within the art as suitable for imparting flame retardancy to chloroprene rubber compositions and hoses formed therefrom (see MPEP 2144.07). 
The rubber composition of modified Hirai would have comprised all of the features set forth above, where the aluminum hydroxide would have been included in the rubber composition in an amount of 1 to 200 phr, of which overlaps and therefore renders prima facie obvious the claimed range of 20 to 45 phr (see MPEP 2144.05(I)). Furthermore, regarding the phrase in the preamble of claim 1 reciting that the rubber composition is “for a flame-retardant hose”, it is noted that MPEP 2111.02(II) sets forth that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. During examination, statements in the preamble must 
It is clear that the aforesaid phrase is an intended use of the rubber composition which does not impart any structural limitation to the claim. Given that modified Hirai discloses that the rubber composition is formed into a hose, includes the fire-retardant aluminum hydroxide, and further, reads on all of the components of the rubber composition as defined by claim 1, it is clear that the rubber composition of modified Hirai is capable of the intended use and that the intended use in the preamble does not result in a structural difference between the claimed rubber composition and that of modified Hirai. As such, all of the limitations of claim 1 are read on. 
Regarding claims 5 and 10, as set forth above, the rubber composition of modified Hirai includes 20 to 150 phr carbon black, of which overlaps and therefore renders prima facie obvious the claimed range of not less than 85 and not greater than 90 phr (see MPEP 2144.05(I)). 
Regarding claim 7, as set forth above, the rubber composition of modified Hirai, of which includes aluminum hydroxide as a flame-retardant, is formed into a hose, of which reads on the claimed “flame-retardant hose comprising a rubber layer formed using the rubber composition for a flame-retardant hose described in claim 1”.
Regarding claims 18 and 20, as set forth above, the rubber composition of modified Hirai includes 1 to 200 phr aluminum hydroxide, of which overlaps and therefore renders prima facie obvious the claimed ranges of 26 to 45 phr (claim 18) and 20 to 27 phr (claim 20)
Regarding claim 19, as set forth above, the rubber composition of modified Hirai includes 20 to 150 phr carbon black, and 1 to 200 phr aluminum hydroxide, where the aforesaid components and amount ranges thereof define an implicit ratio of aluminum hydroxide to carbon black of 0.0067 to 10, of which overlaps and therefore renders prima facie obvious the claimed range of 0.36 to 0.70 (see MPEP 2144.05(I)).

Claims 6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Forste as applied to claims 1, 2, and/or 5 above, and further in view of Tsunenishi.
Regarding claims 6, 13, and 16, modified Hirai discloses the rubber composition set forth above in the rejection of the claims under 35 U.S.C. 103. As set forth above, Hirai discloses that the rubber composition includes a silica filler [0024]. 
Hirai is silent regarding the amount of silica included in the rubber composition. 
Tsunenishi discloses the rubber composition set forth above in paragraphs 37 and 38 (the rejection of the claims under 35 U.S.C. 103 over Ikeda in view of Forste, further in view of Tsunenishi). Tsunenishi teaches that the addition of silica to the rubber composition, in an amount of 5 to 25 phr, improves the flame retardancy, improves processability (of extrusion), and aides in maintaining the abrasion resistance [0081, 0082, 0085, 0086]. 
Hirai and Tsunenishi are both directed toward flame-retardant, chloroprene rubber compositions that comprise aluminum hydroxide as a flame-retardant, carbon black, and silica, where said rubber compositions are formed into hoses. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized 5 to 25 phr, taught by Tsunenishi, of the silica included in the rubber composition of Hirai, in order to improve the flame retardancy, the processability, and/or the abrasion resistance of the rubber composition and hose formed therefrom. 
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized 5 to 25 phr silica as taught by Tsunenishi as said amount range would have been recognized within the art as a suitable range for silica included in chloroprene rubber compositions that exhibit flame retardancy and are formed into hoses (see MPEP 2144.07). 
The rubber composition of modified Hirai would have comprised all of the features set forth above, where the silica would have been included in the rubber composition in an amount of 5 to 25 phr, where said amount range reads on the claimed range of 5 to 25 phr recited in claims 6, 13, and 16, respectively. 

Response to Arguments
Applicant’s arguments, see Remarks filed 22 October 2020, pages 6-8, with respect to the rejection of claims 1-3, 5-7, 10, 11, 13, 14, and 16-19 under 35 U.S.C. 103 over Tsunenishi in view of Shinoda, as well as with respect to the rejection of claims 1-3, 5-7, 10, 11, 13, 14, and 16-20 under 35 U.S.C. 103 over Tsunenishi in view of Shinoda, both previously set forth in the Final Office Action, have been fully considered and are found persuasive. The Examiner agrees that Tsunenishi discloses a 
Applicant’s arguments, see Remarks pages 8 and 9, with respect to the rejection of claims 1, 2, 5, 7, 10, and 18-21 under 35 U.S.C. 103 over Hirai in view of Forste, previously set forth in the Final Office Action, have been fully considered and are found persuasive. The aforesaid rejection has been withdrawn. However, it is noted that new grounds of rejection are set forth herein in view of Hirai and Forste, based on an alternative interpretation of the limitation in claim 1 regarding the amount of sulfur and an alternative interpretation of the disclosure/teachings of Hirai. 
It is also noted that new grounds of rejection are set forth herein in view of the disclosure/teachings of newly cited prior art to Ikeda.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782